Opinion by
Orlady, P, J.,
The defendant in this case was convicted in the Court of Quarter Sessions of Schuylkill County, on November 8, 1904, and sentenced, to pay a specific sum of money weekly to Dora E. Fronk. Default haying been made ih *164payment, the use-plaintiff availed herself of the provisions of the Act of May 8, 1901, P. L. 143, 2 Stewart’s Purden, 2058, which provides that when an order, sentence, decree or judgment for the payment of any moneys whatsoever, in any matter or thing within the jurisdiction of the Court of Quarter Sessions, etc., is made or entered, a copy of said order, sentence, decree or judgment may be certified to any Court of Common Pleas of the same county, “and be entered and indexed in that court as a judgment, with like force and effect as if the same had been recovered therein as a judgment of the latter court; and when so entered, the same may be revived, etc., and be collectable by writ of fieri facias ......and such other writs of execution as shall be necessary to collect said judgment, which writs, aforesaid, shall issue in the same manner and be of like force and effect for the sale of personal and real estate as if the said judgment had been originally recorded in the said court, — except that the defendant in any such writs shall not be entitled to the benefit of any exemption laws.”
Subsequent to the entry of this judgment in the Court of Common Pleas, the use-plaintiff caused to be issued a writ of attachment and levied upon certain interests of the defendant in the hands or possession of the administrator of Abraham C. Rarick, deceased, and summoned him as garnishee. An answer was filed, denying the jurisdiction of the court to issue the attachment execution, whereupon a rule was granted to show cause why the writ should not be quashed, Avhich on hearing was made absolute by the court and the use-plaintiff brings this appeal.
Whatever of doubt there may have been in regard to the procedure in such cases, and the technical differences between an execution and an attachment execution, and whether an attachment execution would lie to enforce a judgment'founded; upon a’tort (Balliet v. Brown, 103 Pa. 546; Bohan v. Reap, 7 Pa. Superior Ct. 167), all *165these questions have been settled by the Act of May 8, 1901, and this judgment obtained in the Court of Quarter Sessions for. the payment of money, when it was duly certified, entered and indexed in the Court of Common Pleas, was thenceforth a judgment with like force and effect as if it had been recovered therein as a judgment of the latter court, and subject to all writs which shall issue in the same manner, and be of like force and effect as if the judgment had been originally recorded in the said court.
It cannot be doubted but that the legislature intended that a judgment so indexed and entered should carry with it the right to all necessary process to enforce its payment without regard to the character of the cause of action on which the judgment was founded. The original cause of action became merged in the final judgment, and in the cases suggested in this act, the defendant was made specially liable by providing that he should not be entitled to the benefit of any exemption law: Wray v. Tammany, 13 Pa. 394; Bouslough v. Bouslough, 68 Pa. 495.
The process against the garnishee is but a species of execution, to collect from him, or from effects in his hands, a judgment against another person: Stranahan v. Stranahan, 146 Pa. 44. The effect to be given to the Act of 1901, is further emphasized by the provisions of the Act of June 7,1907, P. L. 429; 5 Stewart’s Purdon, 5832, providing further remedies to enforce the payment of judgments in like cases.
An attachment execution will lie against an executor to attach the defendant’s interest in a legacy or distributive share: Maurer v. Kerper, 102 Pa. 444.
o The judgment is reversed; the record remitted to the court below with a procedendo.